Interim Decision #2079

MATTER OF PAGNERRE
In Visa Petition Proceedings
A-18436068
Decided by Board March 25, 1971
since the stepparent-stepchild relationship created by petitioner's marriage
in 1932 to the father of the beneficiary (beneficiary then 8 years of age)
did not cease to exist when the marriage creating such relationship was
terminated by death of beneficiary's father in 1954 but there was a continuing relationship thereafter between petitioner and beneficiary, petitioner is regarded as the stepmother of beneficiary for immigration purpose and her petition to accord beneficiary preference classification under
section 203(a) (1) of the Immigration and Nationality Act, as amended, as
a stepdaughter, is approved. [Matter of Simicevic, 10 I. & N. Dec. 363,
and Matter of Varela, Int. Dec. No. 2020, distinguished.]

The visa petition for preference classification under section
203 (a) (1) of the Immigration and Nationality Act was approved
the District Director on November 23, 1970. However, he ceried the case to this Board because of its possible effect on Matr of Simicevic, 10 I. & N. Dec. 363 (BIA, 1963) .
The petitioner, a native of Yugoslavia, naturalized citizen of
United States, asserts that the 47-year-old female beneficiary,
Lative of Algeria, is entitled to first preference classification as
• stepdaughter. The record contains the following facts conning the claimed relationship: The beneficiary's natural
ther died in 1931 and her father married the petitioner in Al.ia in 1932. At that time the beneficiary, then eight years old,
ng with the beneficiary's two brothers and one sister, children
her father and natural mother, began to live in the home of
it father and newly acquired stepmother, except for time
nt away at school some one hundred miles away. This family
Ltionship continued until the death of the beneficiary's father
954. Following the father's death, only the younger brother of
beneficiary continued to reside with petitioner, remaining
1 1956, when he married. Petitioner came to the United States
959 and married her present husband the same year. Peti-

688

Interim Decision #2079
tioner visited the beneficiary abroad in 1958, 1963 and 1967,
while beneficiary visited the petitioner and her new husband in
the United States in 1963 and 1966, having been admitted as a
temporary visitor.
Section 101 (b) (1) (B) states that the term "child" means an
unmarried person under 21 years of age who is a stepchild,
whether or not born out of wedlock, provided the child has not
reached the age of 18 years at the time the marriage creating the
status of stepchild occurred. In Matter of C—, 8 I. & N. Dec. 592
(BIA, 1960), this Board found that a married stepdaughter, age
45, was eligible for fourth preference status as a "daughter"
within the meaning of section 203(a) (4) of the Immigration and
Nationality Act, provided the relationship of stepparent and stepchild had originally been created according to the definition set
forth in the Act.
This Board limited the scope of Matter of
supra, in Matter of Simicevic, supra, when we affirmed a decision by the District Director, who had found that the stepparent-stepchild relationship, even though originally properly created under the
statutory definition, was brought to an end when the childless
marriage creating the relationship was judicially terminated,
with the natural father obtaining custody of the beneficiary. The
natural father had remarried twice, creating two more stepmothers. We concluded, accordingly, that the petitioner was not a
"parent" of the beneficiary within the meaning of section
101 (b) (2) of the Immigration and Nationality Act, since the
marriage creating the stepparent-stepchild affinity had been dissolved by divorce and since there was no continuing relationship
existing in fact thereafter between the petitioner and the beneficiary.
In the present case the marriage creating the stepparent-stepchild relationship was terminated by reason of the death of the
beneficiary's natural father. Even though the beneficiary did not
continue to reside with her stepmother after her father's death,
we are not prepared to draw from that the conclusion that the relationship had ended. Even a natural daughter cannot be expected
to continue to reside with her parent or parents indefinitely. We
find that there is sufficient evidence in the record to show that
there was a continuing relationship between the petitioner and
the beneficiary long after the death of the beneficiary's father.
In Matter of Ricci, A-14753185 (BIA, May 1, 1970, unreported), we held in a similar situation that there still existed a
stepmother-stepdaughter relationship even though the benefici689

Interim Decision #2079
ary's father had died. We found that the relationship had not
been altered by the fact of the petitioner's husband's death, since
the family ties had been maintained.
Our holding in Matter of Simicevic, supra. was based on the
facts in that case. It should not govern in a case such as the present one, where the marriage creating the relationship was terminated by death during the existence of the relationship and the
stepparent-stepchild relationship continued in fact thereafter.
Since we have found that there was a continuing relationship
between petitioner and beneficiary after the death of beneficiary's
father, we now hold that the petitioner in this case may be regarded as the stepmother of the beneficiary under section
101 (b) (1) (B) of the Immigration and Nationality Act, and the
petition for preference classification under section 203 (a) (1) of
the Immigration and Nationality Act may be approved.
The conclusion we reach here is not inconsistent with our holding in Matter of Varela,, Interim Decision No. 2020 (BIA, 1970).
We there held that the death of the United States citizen petitioner precluded granting immediate relative status to the alien
beneficiary under section 201 (b) of the Immigration and Nationality Act. Here, the petitioner lives and the relationship between
her and the beneficiary continues in fact notwithstanding the
death of the latter's father. Both Varela and our present decision
accord with the Congressional purpose underlying the provisions
of sections 201 and 203 of the Act conferring visa priorities
based on family relationships. These priorities were designed for
the benefit of the petitioning United States citizen or resident
alien, to enable him to be reunited with aliens closely related by
blood or marriage. In this case, death did not terminate the relationship. In Varela, it did.
ORDER: It is ordered that the order entered by the District
Director on November 23, 1970 approving the petitioner's petition to accord the beneficiary preference status as provided in
section 203(a) (1) of the Immigration and Nationality Act be and
the same is hereby approved.

690

